UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ABBIE L, GRUBB, Case Number: 1:19-cv-485
Plaintiff,
Barrett, J.
Vs. Litkovitz, M.J.
COMMISSIONER OF SOCIAL SECURITY, REPORT AND
Defendant. RECOMMENDATION

This matter is before the Court on the parties’ joint motion to remand this case for further
administrative proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and to enter
Judgment pursuant to Fed. R. Civ. P. 58. (Doc. 18). Pursuant to the parties’ agreement, this
matter shall be remanded back to the Commissioner for further administrative proceedings
pursuant to Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g). On
remand, the Appeals Council will vacate all findings in the Administrative Law Judge’s decision.
The Commissioner will remand the claim to an Administrative Law Judge to develop the
administrative record as necessary to determine whether plaintiff is disabled within the meaning
of the Social Security Act, hold a new hearing, and issue a new decision.

IT IS THEREFORE RECOMMENDED THAT the parties’ joint motion to remand
(Doc. 18) be GRANTED; this case be REMANDED to the Commissioner of Social Security for

further administrative proceedings; and the Clerk of Court enter a separate judgment as required

by Fed. R. Civ. P. 58.

Date: Z/KE/ ADRO hun a ae
Karen L. Litkovitz ~
United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ABBIE L. GRUBB, Case Number: 1:19-cv-485
Plaintiff,
Barrett, J.
VS. Litkovitz, M.J.

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R
Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
